Citation Nr: 1427097	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-43 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Service connection is established for disabilities of the left and right hip, a lower back disorder, internal hemorrhoids, and hypertension.  The appellant's combined rating is 70 percent.  

2.  The evidence of record indicates the appellant has four years of high school and college, and had experience working as a financial manager.  His last regular work was part-time in 2007 as a golf course ranger and starter (work as a consultant the following year only consisted of 4 to 6 hours per week and is only marginal employment).  The appellant's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue given the favorable nature of the Board's decision with regard to the issue of entitlement to a TDIU rating. 

B.  Laws and Regulations

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 33 (1991).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2013), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2013), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  

III.  Facts and Discussion

In the present case, the appellant does meet the threshold for schedular consideration because the appellant has been assigned a 40 percent evaluation for a low back syndrome with degenerative lumbar vertebral disease and combined with the disability ratings of his other disorders, has a combined evaluation of 70 percent.  The record reflects that the appellant has completed high school and college, and has experience working as a financial manager.  He has no other trade experience and the last time he worked, as a golf starter, was in 2010.  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training.

The appellant's service-connected disabilities and the ratings assigned to those conditions are as follows:  lower back syndrome with degenerative lumbar vertebral disease, rated as 40 percent disabling; left hip osteoarthritis status post hip replacement, rated as 30 percent disabling; right hip osteoarthritis status post hip replacement, rated as 30 percent disabling; hemorrhoids, noncompensably rated; and, hypertension, noncompensably rated.  The appellant's combined evaluation is 70 percent.  The appellant and his accredited representative contend that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general.

The appellant admits that it has been many years since he has been employed even though his previous employment as a financial manager was a sedentary type of position.  However, he has indicated that his back and bilateral hip disorders have limited his ability to sleep, which in turn has negatively affected his ability to think clearly and has impeded his memory.  He also has suggested that his hip and back disabilities severely limit his mobility such that he needs to move frequently during the day.  It was because of the hip disabilities, along with a nonservice-connected psychiatric disorder disabilities, that he eventually received Social Security Administration benefits.  

The treatment records indicate that the appellant has been treated for complaints involving his service-connected hip and back disorders and other disabilities for which service connection has not been granted.  Of note is the fact that the appellant has received very little treatment for his other service-connected disorder - his hemorrhoids - and has not received treatment for his hypertension in over twenty-five years.  The other VA CAPRI records show that he has very often sought treatment and his doctors have prescribed a multitude of drugs for control of the symptoms of his hip and back disabilities.  Yet, these same VA records do not contain an opinion by a health care provider that suggests that the appellant's service-connected disabilities are not so disabling singularly that they prevent the appellant from obtaining and maintaining gainful employment.

In conjunction with his claim, the appellant underwent a VA Compensation Examination in April 2011.  The examination noted that the appellant suffered from moderate to moderately severe pain in both hips along with the same type of pain and limitation of motion in the lower back.  It was reported that while the appellant might have difficulty occasionally getting out of bed, he was not prescribed bed rest.  The examiner reported that the appellant had previously suffered from two myocardial infarctions, and he also suffered from cholangitis along with prostate cancer and Crohn's disease.  The examiner noted the restrictions produced by his various service-connected and nonservice-connected disabilities, and then hypothesized that the appellant would be able to perform "substantial gainful employment."  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Moreover, there is no statute or regulation that requires VA to conduct a job market or employability survey to determine whether a claimant is unemployable because of one or more service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the service member's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2013).

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2013) (which requires that reasonable doubt be resolved in the appellant's favor) dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board concludes that the reasoning found in Hodges v. Brown, 5 Vet. App. 375 (1993), applies to this case.  Although the medical records are not without some ambiguity, they do suggest that the appellant would be significantly challenged in obtaining gainful employment as a result of his service-connected disabilities.  In other words, it appears from the record that none of the appellant's disabilities taken singularly would prevent or inhibit his ability to obtain and maintain gainful employment.  However, all of his service-connected conditions, taken together, would impede his employment abilities.  

The Board would note that the appellant has provided over the course of the appeal detailed statements concerning his day-to-day activities and how his disabilities affect him.  These statements describe the types of employment the appellant has sought and his inability to obtain meaningful employment because of his back and hip disorders.  The Board finds that these statements to be concise and sincere, and they add credence to the appellant's claim for benefits.  It appears that although one particular disorder would not cause the appellant to be unemployable, taking all the service-connected disabilities together (and the symptoms and manifestations that they produce) (and the medications he must take to control or treat said manifestations) significantly affect his ability to be employed.  The results indicate that the appellant would be challenged in his work due to his medically induced memory impairment, that he could not walk far distances to get to a job, and that he would be unable to sit in a chair performing a sedentary type of job for more than fifteen minutes.

Hence, although the entire record is not without a measure of ambiguity due to the appellant's other nonservice-connected disabilities and the paucity of documents concerning the appellant's ability to work at a sedentary position where he is isolated from others, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 (2013), it is the decision of the Board that the appellant's service-connected disabilities render him unable to obtain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted.



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders, is granted, subject to regulations governing the payment of monetary benefits.

 

____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


